Citation Nr: 0106523	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel





INTRODUCTION

The veteran (appellant) served on active duty from September 
1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the veteran's claim for 
a rating in excess of 50 percent for his service-connected 
paranoid schizophrenia. The veteran indicated in his 
substantive appeal that his schizophrenia is causing 
increasing problems with his employment.  As the RO did not 
address the question of whether an extraschedular rating is 
warranted for the veteran's schizophrenia under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000), the Board 
refers this matter to the RO for appropriate action.   


FINDING OF FACT

The veteran's service-connected paranoid schizophrenia is 
primarily manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: panic attacks (more than once a week); 
difficulty in understanding complex commands; memory 
impairment; impaired judgment (due to suspiciousness); 
depressed mood (dysphoria); and difficulty in establishing 
and maintaining effective work and social relationships; it 
is not productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  







CONCLUSION OF LAW

The schedular criteria for a rating for paranoid 
schizophrenia in excess of 50 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Codes 9203, 
9205 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
ratings should be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, including the 
February 1989 VA examination report, and has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities for which entitlement 
to an increased rating is currently considered on appeal.  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran was service connected for residual type 
schizophrenic disorder and assigned a 10 percent rating from 
May 1981, a 30 percent rating from September 1985, and a 50 
percent rating effective from February 1988, under Diagnostic 
Code 9205.  In September 1998, the veteran submitted another 
claim for increased compensation for paranoid schizophrenia.  
He now contends that an increased rating for schizophrenia is 
warranted because he is "now having trouble retaining 
employment" and has family problems.  

Under Diagnostic Code 9203 (paranoid schizophrenia) or 9205 
(residual type schizophrenia) (both effective November 7, 
1996), a 50 percent rating is warranted where the 
schizophrenia is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  A 70 percent rating is 
warranted where the psychiatric disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130. 
In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a) (2000).  

At a VA compensation examination for mental disorders in 
January 1999, the veteran reported that he worked full time 
as a janitor, where he had worked for 10 years, but he took 
off a lot of days because of stress (3 to 4 days per month) 
and to help with his daughter's illness, and was now off work 
because of hernia surgery and back pain, for which he was 
receiving Workman's Compensation.  The veteran reported 
intermittent paranoia, constant irritability, periods of 
partial remission (2 to 3 weeks at a time), anger dyscontrol, 
although he denied he had been assaultive towards others, and 
increasing paranoia, including panic attacks at work more 
rarely recently, that he had not been on psychotropic 
medications for at least several years, and that, with the 
help of his mother, and that he was raising his daughter.  He 
complained of constant stress and agitation, delusions and 
hallucinations in the past but not at present, visual 
hallucinations of seeing things before they happen, 
significant social and occupational dysfunction, fear that 
others are trying to be harmful to him, admitted to thought 
blocking, denied any prominent mood symptoms, and complained 
of sleep impairment.  

Mental status examination in January 1999 revealed that the 
veteran was alert and fully oriented except for the date of 
the month, he arrived to the examination in a panic, his 
memory was impaired, his judgment is impaired by 
suspiciousness, he had difficulty interacting and 
communicating well with others, delusions were not as intense 
as they used to be, and he had a depressed mood (dysphoria).  
The relevant Axis I diagnoses were chronic paranoid type 
schizophrenia and panic disorder.  The Global Assessment of 
Functioning (GAF) score was 55, and 55 as the highest for the 
previous year.  The examiner noted that the veteran had 
"serious symptoms," and it was not clear if he would be 
able to return because of his psychiatric illness.

After a thorough review of all of the evidence of record, 
whether or not specifically mentioned above, the Board finds 
that the veteran is currently appropriately rated as 50 
percent disabled for service-connected paranoid 
schizophrenia.  The composite picture shows that the 
veteran's service-connected paranoid schizophrenia is 
primarily manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as panic attacks (more than once a week); difficulty 
in understanding complex commands; memory impairment; 
impaired judgment (due to suspiciousness); depressed mood 
(dysphoria), and difficulty in establishing and maintaining 
effective work and social relationships.  This criteria is 
contemplated by a 50 percent rating for schizophrenia under 
either Diagnostic Code 9203 or 9205.  38 C.F.R. § 4.130.  The 
veteran's schizophrenia is not shown to manifest additional 
symptomatology contemplated by a 50 percent rating, namely 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, or impaired abstract thinking.  

In the July 1981 rating decision, service connection was 
specifically denied for paranoid personality disorder.  It 
appears that, based on a March 1989 VA examination report 
diagnosing chronic paranoid type schizophrenia, in the June 
1989 rating decision, the RO included paranoia as part of the 
service-connected disability, designating the service-
connected disability "paranoid schizophrenia."  While the 
veteran is not service-connected for a paranoid personality 
disorder, suspiciousness is listed as a symptom for 
consideration under Diagnostic Codes 9203 (paranoid type 
schizophrenia) and 9205 (residual type schizophrenia), 
although listed as a criterion for only a 30 percent rating.  
38 C.F.R. § 4.130.  When, as in this veteran's case where 
there is no medical opinion evidence to differentiate 
symptomatology attributable to non-service-connected paranoid 
personality disorder from that of symptomatology attributable 
to service-connected paranoid schizophrenia, the Board has 
considered all of the veteran's psychiatric symptomatology as 
part of his service-connected paranoid schizophrenia.  Where 
it is not possible to separate the effects of a non-service-
connected condition from those of a service-connected 
disability, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998). 

The evidence demonstrates that the veteran's service-
connected paranoid schizophrenia is not manifested by the 
criteria for a 70 percent rating under Diagnostic Codes 9203 
or 9205, including occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities;  intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or inability to 
establish and maintain effective relationships. 

With regard to the 70 percent criteria, the Board notes that, 
although at one time the veteran reported suicidal thoughts, 
he denied any suicidal or homicidal thoughts at the January 
1999 VA examination.  Although the veteran has panic attacks 
and constant irritability due to paranoia, the evidence does 
not demonstrate that the veteran's panic attacks are near-
continuous or affect the ability to function independently, 
appropriately, or effectively.  For example, at the January 
1999 VA examination, the veteran reported that his panic 
attacks at work had been more rare recently, and he reported 
that he even has periods of partial remission of paranoia and 
irritability for 2 to 3 weeks at a time.  While the veteran 
has a depressed mood (a symptom notably contemplated by even 
a 30 percent rating), the evidence does not show that his 
depressed mood affects his ability to function independently, 
appropriately, and effectively.  The veteran's reported 
"anger dyscontrol" is described as an irritability, but has 
not manifested in periods of violence as contemplated by a 70 
percent rating.  With regard to spatial disorientation, the 
VA examiner found that the veteran was oriented except as to 
the exact date.  There is no evidence of neglect of personal 
appearance and hygiene.  

Further, while the veteran is shown to have difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence does not demonstrate difficulty 
in adapting to stressful circumstances, including work or a 
work-like setting.  In this regard, the Board notes that the 
veteran has worked for 10 years as a janitor.  While he 
reports that he has missed time from work, his own reporting 
shows that this is due in large part to factors unrelated to 
his service-connected schizophrenia, including his daughter's 
illness and physical disorders of hernia and back pain, which 
were work related and for which he was not even working in 
January 1999, as reflected by his receipt of Worker's 
Compensation.  While the veteran is suspicious at work, and 
tends to isolate himself at home, the evidence reflects that 
he lives with his mother and, with her help, was caring for 
his daughter.  Undoubtedly, the veteran's service-connected 
schizophrenia has resulted in difficulty in establishing and 
maintaining effective work and social relationships, but this 
is contemplated by the currently assigned 50 percent rating.  
38 C.F.R. § 4.130.   

While the veteran had in the past reportedly experienced 
delusions, the Board finds that the single criterion of 
persistent delusions does not warrant a higher rating 
because, in this veteran's case, the delusions were reported 
not to be as intense as they had been, and are described as 
being convinced that others are trying to be harmful to him.  
The veteran's reported delusions were noted at the January 
1999 VA examination not to be active, intense, or bizarre, 
and are otherwise not shown to be productive of the 
additional criteria for a 70 percent rating, such as 
deficiencies in most areas, or inability to establish and 
maintain effective relationships.  It is of note that, as the 
veteran's "delusion" is not active, the reported symptom 
seems analogous to suspiciousness at work, which is even 
encompassed by a 30 percent rating.  38 C.F.R. § 4.130.  

With regard to the VA examiner's assignment of a 55 GAF score 
in January 1999, and for the previous year, the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  Richard v. Brown, 9 Vet. App. 
266 (1996).  A GAF score of 55 (on a scale of 51 to 60) 
indicates moderate symptoms or "moderate difficulty in 
social, occupational, or school functioning."  Carpenter  v. 
Brown, 8 Vet. App. 240, 242 (1995).  The Board finds this is 
most reflective of impairment contemplated by a 50 percent 
rating for occupational and social impairment manifested by 
"difficulty in establishing and maintaining effective work 
and social relationships."  Such "moderate difficulty in 
social, occupational, or school functioning" does not equate 
to occupational and social impairment with deficiencies in 
most areas, and does not include the "inability to establish 
and maintain effective relationships" as required for a 70 
percent rating.  38 C.F.R. § 4.130 (emphasis added).  The VA 
examiner's characterization, in the January 1999 examination 
report, of the veteran's social and occupational dysfunction 
as significant, and of the veteran's symptoms as serious, 
must be interpreted in light of the actual symptoms and 
objective findings that were reported at that time, and the 
ultimate GAF score of 55 that was assigned, by the same VA 
examiner.  

As the symptomatology manifested by the veteran's paranoid 
schizophrenia is encompassed by the criteria for a 50 percent 
rating, and does not meet the criteria for 70 or 100 percent 
ratings, the Board must find that a rating in excess of 50 
percent for service-connected paranoid schizophrenia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 
9203, 9205.  The Board has considered the doctrine of benefit 
of doubt, but finds that there is not an approximate balance 
of positive and negative evidence on the merits to warrant an 
increased rating in excess of 50 percent.  38 U.S.C.A. 
§ 5107(b); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  


ORDER

A schedular rating in excess of 50 percent for paranoid 
schizophrenia is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

